Citation Nr: 0319222	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  00-09 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for lung 
disability.

2.  Entitlement to service connection for nicotine dependence


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




REMAND

The veteran, who is the appellant in this case, served on 
active duty from July 1981 to January 1990.

This case was previously before the Board of Veterans' 
Appeals (Board) in October 2001.  The Board denied the 
veteran's request to reopen a claim of entitlement to service 
connection for lung disability.  The Board also denied his 
claim of entitlement to service connection for nicotine 
dependence.  The veteran disagreed with those decisions and 
filed a timely motion with the United States Court of Appeals 
for Veterans Claims (Court).

During the pendency of the veteran's appeal, there was a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002)).  That law 
redefined the obligations of the VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  
In August 2001, the VA published final rules implementing the 
VCAA, including changes with respect to the definition of new 
and material evidence and the development of associated 
cases.  66 Fed. Reg. 45620 (August 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326(a)).  

In its October 2001 decision, the Board reported the 
enactment of the VCAA.  The Board noted, however, that the 
changes with respect to new and material evidence were only 
effective for claims filed on or after August 29, 2001.  66 
Fed. Reg. 45620, 45630-32 (August 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  The Board 
stated that since the veteran's claim was filed prior to that 
date, the changes with respect to new and material evidence 
were not applicable to his claim.  

Following the Board's October 2001 decision, VA outpatient 
records were received which reflected the veteran's treatment 
from March 1999 to October 2001.  The various diagnoses 
included upper respiratory infection and pneumonia.

In a November 2001 clinical record, it was noted that the 
veteran had been treated by D.C.S., P.A., for sinusitis, 
reactive airway disease, and asthma.

Since the Board's decision, the veteran has appointed Daniel 
G. Krasnegor, Attorney as his representative.  In July 2003, 
Mr. Krasnegor submitted a brief in support of the veteran's 
claim of entitlement to service connection for chronic 
bronchitis.

During the pendency of the appeal, the VA also promulgated 
regulations which permitted the Board to obtain evidence, 
clarify the evidence, cure procedural defect, or perform any 
other action essential for a proper appellate decision in any 
appeal properly before it without having to remand the appeal 
to the RO.  67 Fed. Reg. 3099-3100 (Jan. 23, 2002) (codified 
at 38 C.F.R. §§ 19.9, 19.31, 20.903, 20.1304 (2002)).  
Subsequently, those regulations were invalidated, in part, by 
the United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

In a joint motion, dated in December 2002, the parties 
requested that the Court vacate the Board's October 2001 
decision and remand the claim so that the Board could fully 
address the question of whether the VA had satisfied its duty 
to notify the veteran with respect to his claim.  38 U.S.C.A. 
§ 5103(a).

Later in December 2002, pursuant to the joint motion, the 
Court vacated the Board's October 2001 decision and remanded 
the case for readjudication consistent with the motion.

In light of the foregoing, further development of this appeal 
is warranted prior to further consideration by the Board.  
Accordingly, the case is remanded to the RO for the following 
actions:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
In particular, ensure that the 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty-to-assist regulations, found at 
66 Fed. Reg. 45,620-32 (Aug. 27, 2001), 
are fully complied with and satisfied.  
In so doing, identify which documents in 
evidence, if any, satisfy the 
requirements of 38 C.F.R. §38 U.S.C.A. 
§ 5103(a).  Then, notify the appellant of 
what evidence, if any, he is to submit 
and what evidence VA will obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Any notice given, or action 
taken thereafter, must comply with the 
holdings of Disabled American Veterans, 
et. al. v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  

2  When the foregoing actions have been 
completed, undertake any other indicated 
development, including the scheduling of 
any indicated VA examinations, and then 
readjudicate the issue of whether new and 
material evidence has been received to 
reopen a claim of entitlement to service 
connection for lung disability and the 
issue of entitlement to service 
connection for nicotine dependence.  In 
so doing, consider evidence and/or 
argument submitted by the veteran and his 
representative, since the Board's 
decision in October 2001.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion, either legal 
or factual, as to the ultimate disposition of the remanded 
issues.  It should be noted, however, that the appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
appellant until further notice.  



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




